Citation Nr: 0004389	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
terminal ileitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1943.

Service connection was previously denied for terminal ileitis 
by a December 1944 rating decision.  The veteran was informed 
of this decision by correspondence dated in that same month, 
and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran provided testimony at personal hearings conducted 
before the RO in January 1995, and before the undersigned 
Board Member in January 2000.  Transcripts of both hearings 
are of record.

This case was previously before the Board in October 1996 and 
December 1998.  In October 1996, the case was remanded for 
additional development to include a VA examination.  
Thereafter, the case was remanded in December 1998 to comply 
with the veteran's request for a personal hearing before a 
Member of the Board.  

As an additional matter, it is noted that when this case was 
previously before the Board it included the issue of 
entitlement to service connection for psychoneurosis.  
However, this issue was withdrawn by the veteran at his 
January 2000 personal hearing.  See 38 C.F.R. § 20.204 
(1999).


REMAND

At his hearing in January 2000, the veteran testified that he 
had additional evidence that he wished to submit in 
conjunction with his claim for benefits.  Hearing transcript 
(T.), 9, 10.  The veteran's representative stated that 
initial review of this evidence by the RO was not being 
waived.  T. 10.  The Board notes that this evidence has not 
yet been associated with the claims file.  Since the 
veteran's representative at the RO indicated that it was 
desired to have the RO first review the evidence, the Board 
finds that the veteran's claim must be remanded.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should attempt to secure and 
associate with the claims file the 
additional evidence which the veteran 
submitted at the time of his January 2000 
hearing.  Thereafter, the RO should 
review the evidence and undertake any 
developmental steps deemed necessary.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


